Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Russell on 06/21/2022.

The application has been amended as follows: 

In the claims:
Claims 9, 11, 12, and 32-34 were cancelled without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest a method for introgressing a trait of interest into the genome of a plant comprising providing a first plant with the trait of interest within a 10 cM region, introducing into this region a color marker gene such that the color marker gene is linked to the trait of interest, crossing the plant with a second plant wherein the second plant is a haploid inducer line, selecting haploid embryos and introducing a pollen-inhibitor gene such that the pollen inhibitor gene is linked to the trait of interest, producing a double haploid plant and backcrossing the double haploid plant to a recurrent parent plant to introduce the trait of interest to a progeny plant wherein the progeny plant have broken linkage between the trait of interest and the pollen-inhibitor gene and the color marker gene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663